Citation Nr: 1435396	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971. 

This matter comes to the Board of Veterans' Appeals from May 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and Winston-Salem, North Carolina, respectively.  The VA RO in Winston-Salem, North Carolina, currently has jurisdiction of the Veteran's claims file.

In an unappealed June 1971 rating decision, a VA RO denied entitlement to service connection for a left ankle disorder on the basis of no evidence of a current disability.  In the May 2007 rating decision, the VA RO in Hartford, Connecticut, denied the reopening of entitlement to service connection for a left ankle disorder on a direct basis.  In the October 2008 rating decision, the VA RO in Winston-Salem, North Carolina, denied entitlement to service connection for a left ankle disorder as secondary to the service-connected right knee disability on a de novo basis.

The VA RO was in constructive possession of VA treatment records during the one-year period after notice of the May 2007 rating decision showing that the Veteran has a current left ankle disorder.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, new and material evidence was received prior to the expiration of the appeal period for the May 2007 rating decision as to the denial of the reopening of the claim of entitlement to service connection for a left ankle disorder.  Therefore, the May 2007 rating decision is not final.  See 38 C.F.R. § 3.156(b) (2013).

Although the VA RO in Winston-Salem, North Carolina, considered a new etiological theory for service connection for a left ankle disorder - secondary service connection - the Board observes a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for a left ankle disorder.

The Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left ankle disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits). 

Although the Veteran indicated in an April 2008 statement that he was not claiming service connection for the left ankle disorder on a direct basis, he reported to an August 2008 VA examiner that he had had left ankle pain since an in-service injury.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant. 

In light of the above, the issues are as stated on the title page.

The Board is reopening the issue of entitlement to service connection for a left ankle disorder.  The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether a left knee disability was caused by the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.

2.  A June 1971 rating decision denying entitlement to service connection for a left ankle disorder is final in the absence of a perfected appeal.

3.  The evidence associated with the claims file since the June 1971 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a left knee disability was caused by the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The June 1971 rating decision denying entitlement to service connection for a left ankle disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013); 38 C.F.R. § 19.110 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is granting the claim of entitlement to service connection for a left knee disorder and reopening the claim of entitlement to service connection for a left ankle disorder and remanding that issue for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Left knee disorder

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b).


Analysis

The August 2008 VA examination report and VA treatment records reflect diagnoses of degenerative joint disease and bursitis of the left knee.

The Veteran's service-connected right knee disability is internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.

The Board notes that there are two diagnoses as to the left knee disability (as reported above) and that there are conflicting opinions addressing whether particular diagnoses are related to the right knee disability.  For example, in a January 2008 statement, the Veteran's VA treating doctor noted that the claimant reported that over the years, several doctors have commented that his left-sided joint problems are probably due to him favoring that side to take weight off his bad right knee and that the appellant reported that his right knee was historically his main problem but the left knee has gotten worse over the years.  The treating doctor opined that this is a reasonable explanation for his left knee problem and that would mean that his left knee problem was due to his original right knee injury.

On the other hand, the August 2008 VA examiner opined that the current left knee condition is less likely as not secondary to the service connected right knee internal derangement status post arthroscopic partial medial meniscectomy or permanently aggravated beyond its natural progression by service connected right knee internal derangement status post arthroscopic partial medial meniscectomy.  The examiner's basis was that there were no records indicating any relation of the left knee to the right knee disorder except a doctor's letter/note from 2008 that stated it is possible that the left knee could be due to right knee but that no conclusive evidence was given for this assertion.  The examiner added that there was no mention of any problem with the left knee until 2008 (except some notes in 2005 that seemed like they were referring to the right knee problem although it stated left) and that therefore no chronic left knee disorder was established.  The examiner also stated that though a January 2004 VA examination report mentioned that the Veteran put more weight on his left knee with gait, there was no sign of more wear on the left foot or left shoe on today's exam.  The examiner further stated that it is also unclear whether any of the left knee symptoms have been due to gout in the past and that there is no definite current evidence of gout at this time.  The examiner concluded that therefore no clear-cut evidence was found that the left knee problem is due to the right knee.

The Board notes that the August 2008 examiner indicated that a weight-bearing joint was affected and that the Veteran had a mild limp in his gait as well as using a quad cane in his left hand wearing AFO left leg/ankle/foot.  The examiner indicated that was no evidence of abnormal weight bearing except for trace increased wear of outer corner lateral posterior plantar heels of the shoes that was fairly symmetric and perhaps slightly more on right.  Therefore, while the examiner stated that there was no sign of more wear on the left foot or left shoe, there was indeed trace increased wear of the heels of the shoes indicating evidence of abnormal weight bearing.  This contradictory evidence makes the August 2008 VA examiner's opinion of limited probative value.

At the January 2004 VA examination, the Veteran walked with an antalgic right knee gait and a quad cane favoring his right knee and placed most of his weight onto his left lower extremity.  The examiner noted that as a result of his right knee service-connected impairment the appellant is weight bearing on his left knee.

In light of the above, the Board concludes that the evidence is at least in equipoise as to whether a current left knee disability was caused by the service-connected right knee disability.  38 C.F.R. § 3.102.  Therefore, service connection by means of causation is in order.  38 U.S.C.A. §§ 1110, 5107.  

In light of that determination, the Board does not have to address direct service connection, which neither the Veteran nor his representative is alleging.





Left ankle disorder

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

A June 1971 rating decision denied a claim of entitlement to service connection for a left ankle disorder on the basis that there was no evidence of a current disorder.  The Veteran did not appeal that denial.  Although there is no notice letter of record in the electronic claims file, 38 C.F.R. § 19.110 (1971) provides that while it is contemplated that the AOJ will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action.  Therefore, the June 1971 rating decision is final despite the apparent lack of a notice letter regarding the denial of service connection for a left ankle disorder.

At the time of the June 1971 rating decision, the evidence of record consisted of service treatment records and a May 1971 VA examination report.  A VA RO reported in the June 1971 rating decision that service treatment records did not show any treatment for his left ankle.  The May 1971 VA examination report showed no abnormalities on physical examination of the left ankle.

The evidence added to the record since the June 1971 rating decision includes recent medical evidence showing diagnoses of osteoarthritis and chronic instability.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims because it pertains to whether the Veteran has a current left ankle disorder.  Thus, the evidence is considered new and material, and the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for a left knee disability as secondary to the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease is granted. 

New and material evidence has been received to reopen a claim of service connection for a left ankle disorder, to include as secondary to the service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.  The appeal is allowed to this extent.


REMAND

The August 2008 VA examiner rendered a negative medical nexus opinion regarding a relationship between the left ankle disorder and service-connected right knee disability.  Nonetheless, as noted above, the August 2008 VA examiner provided contradictory information regarding weight-bearing findings.  The Veteran's treating physician did not address the history of a fracture and sprains in rendering a positive medical nexus opinion in January 2008, but the treatment records show that this doctor made an assessment of the left ankle disorder being related to frequent and old sprains.  Therefore, the AOJ should obtain another medical nexus opinion.

It is unclear whether all of the Veteran's service treatment records are of record.  The AOJ should attempt to obtain any additional service treatment records.

The Veteran has reported that he started receiving treatment for his left ankle at VA in 2002.  The AOJ should obtain VA treatment records not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his left ankle disorder and obtain any identified records.  Regardless of the appellant's response, obtain all treatment records from the West Haven VA Medical Center from 2002 to July 2006 and from May 2010 to the present and from Salisbury VA Medical Center from May 2010 to the present.

2.  Contact the appropriate sources in an attempt to obtain any additional service treatment records, to include contacting the Veteran and asking him to submit any copies of his service treatment records.  If no additional service treatment records are located, the AOJ should prepare a formal finding of unavailability of the claimant's service treatment records.

3.  Once the above development is completed to the extent possible, arrange for the Veteran's claims file to be reviewed by a medical professional for medical nexus opinions.  If the medical professional thinks that a physical examination is necessary to render such medical nexus opinions, the Veteran should be scheduled for a physical examination.

The medical professional should render an opinion as to whether it is at least as likely as not that the left ankle disorder is related to active service.

The medical professional should render an opinion as to whether it is at least as likely as not that the left ankle disorder was caused or aggravated by his service-connected right knee internal derangement, status post arthroscopic partial medial meniscectomy with post-traumatic degenerative joint disease.

The medical professional should provide a comprehensive report including a complete rationale for all opinions and conclusions.

4.  Then, readjudicate the Veteran's claim.  If the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


